UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 97-513



In Re: DUNG VAN NGUYEN,

                                                       Petitioner.



        On Petition for Writ of Mandamus. (CR-94-196-A)


Submitted:   May 20, 1997                  Decided:   May 30, 1997


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dung Van Nguyen, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dung Van Nguyen brought this mandamus petition seeking an

order directing the district court to rule on his motion for habeas

corpus relief. The district court dismissed Nguyen's motion by

order dated March 27, 1997. Nguyen's request for mandamus relief is

therefore moot. Accordingly, we deny mandamus relief and dismiss
the petition. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not significantly aid the decisional

process.




                                                   PETITION DENIED




                                2